 
Exhibit 10.70
 
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Grant Notice And Agreement
 
For Non-U.S. Employees
 
Chordiant Software, Inc. (the “Company”), pursuant to its 2005 Equity Incentive
Plan (the “Plan”), hereby grants to the Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below.  This option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement (including any appendix to the Stock Option Agreement for the
Optionholder’s country (the “Appendix”)), and the Plan (including any sub-plan
for the Optionholder’s country (the “Sub-Plan”)), both of which are attached
hereto and incorporated herein in their entirety.


Optionholder:
 %%FIRST_NAME%-% %%LAST_NAME%-%
       
Address:
%%ADDRESS_LINE_1%-%
   
%%ADDRESS_LINE_2%-%
   
%%ADDRESS_LINE_3%-%
   
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
   
%%COUNTRY%-%
       
Date of Grant:
%%OPTION_DATE%-%
 
Vesting Commencement Date:
%%VEST_BASE_DATE%-%
 
Type of Grant
NONSTATUTORY STOCK OPTION
 
Option Number:
%%OPTION_NUMBER%-%
       
Number of Shares Subject to Option:
%%TOTAL_SHARES_GRANTED%-%
 
Exercise Price (Per Share):
%%OPTION_PRICE%-%
 
Total Exercise Price:
%%TOTAL_OPTION_PRICE%-%
 
Exercise Schedule:
Same as vesting schedule below
 
Payment:
By any method set forth in the Stock Option Agreement
   
and/or the Appendix
 



Shares in each period will become fully vested on the date
shown.  Notwithstanding the foregoing, vesting will terminate upon the
Optionholder’s termination of Continuous Service, as described in Section 10(l)
of the Stock Option Agreement.


Shares
Vest Type
Full Vest
Expiration
%%SHARES_PERIOD1%-%
%%VEST_TYPE_PERIOD1%-%
%%VEST_DATE_PERIOD1%-%
%%EXPIRE_DATE_PERIOD1%-%
%%SHARES_PERIOD2%-%
%%VEST_TYPE_PERIOD2%-%
%%VEST_DATE_PERIOD2%-%
%%EXPIRE_DATE_PERIOD2%-%
%%SHARES_PERIOD3%-%
%%VEST_TYPE_PERIOD3%-%
%%VEST_DATE_PERIOD3%-%
%%EXPIRE_DATE_PERIOD3%-%
%%SHARES_PERIOD4%-%
%%VEST_TYPE_PERIOD4%-%
%%VEST_DATE_PERIOD4%-%
%%EXPIRE_DATE_PERIOD4%-%
%%SHARES_PERIOD5%-%
%%VEST_TYPE_PERIOD5%-%
%%VEST_DATE_PERIOD5%-%
%%EXPIRE_DATE_PERIOD5%-%
%%SHARES_PERIOD6%-%
%%VEST_TYPE_PERIOD6%-%
%%VEST_DATE_PERIOD6%-%
%%EXPIRE_DATE_PERIOD6%-%
%%SHARES_PERIOD7%-%
%%VEST_TYPE_PERIOD7%-%
%%VEST_DATE_PERIOD7%-%
%%EXPIRE_DATE_PERIOD7%-%
%%SHARES_PERIOD8%-%
%%VEST_TYPE_PERIOD8%-%
%%VEST_DATE_PERIOD8%-%
%%EXPIRE_DATE_PERIOD8%-%
%%SHARES_PERIOD9%-%
%%VEST_TYPE_PERIOD9%-%
%%VEST_DATE_PERIOD9%-%
%%EXPIRE_DATE_PERIOD9%-%
%%SHARES_PERIOD10%-%
%%VEST_TYPE_PERIOD10%-%
%%VEST_DATE_PERIOD10%-%
%%EXPIRE_DATE_PERIOD10%-%



 
Additional Terms/Acknowledgements:  By accepting this option, the Optionholder
acknowledges receipt of, and understands and agrees to, this Stock Option Grant
Notice, the Stock Option Agreement (including any Appendix), the Plan (including
any Sub-Plan) and the Plan Prospectus.  Optionholder further acknowledges that
as of the Date of Grant, this Stock Option Grant Notice, the Stock Option
Agreement (including any Appendix) and the Plan (including any Sub-Plan) set
forth the entire understanding between Optionholder and the Company with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionholder with respect to the
subject matter hereof.
 
 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
 
Attachment I


Chordiant Software, Inc.
2005 Equity Incentive Plan
 
Stock Option Agreement
 
 
For Non-U.S. Employees
 
Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement, including any appendix for your country (the “Appendix”),
Chordiant Software, Inc. (the “Company”) has granted you an option under its
2005 Equity Incentive Plan, including any sub-plan for your country (the
“Sub-Plan”) (collectively, the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.  Defined terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.


The details of your Option are as follows:


1. Vesting.  Subject to the limitations contained herein, your Option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service, as described in Section 10(l) below.
 
2. Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your Option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
 
3. Exercise Restriction for Non-Exempt Employees.  In the event that you are an
Employee eligible for overtime compensation under the U.S. Fair Labor Standards
Act of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not exercise
your option until you have completed at least six (6) months of Continuous
Service measured from the Date of Grant specified in your Grant Notice,
notwithstanding any other provision of your option.  Notwithstanding the
foregoing, consistent with the provisions of the U.S. Worker Economic
Opportunity Act, upon your death or Disability, or upon a Corporate Transaction
or a Change in Control in which the vesting of your option accelerates, your
option, to the extent then vested, may be exercised earlier than six (6) months
following the Date of Grant.  The foregoing provision is intended to operate so
that any income derived by a Non-Exempt Employee in connection with the exercise
or vesting of this option will be exempt from his or her regular rate of pay.
 
4. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your Option. You may elect to make payment of the exercise
price in cash or by check or by one or more of the following:
 
(a) In the Company’s sole discretion at the time your Option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly, pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds.
 


(b) Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your Option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from you to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued; provided further, however, that shares of Common Stock will no longer
be outstanding under your Option and will not be exercisable thereafter to the
extent that (i) shares are used to pay the exercise price pursuant to the “net
exercise,” (ii) shares are delivered to you as a result of such exercise, and
(iii) shares are withheld to satisfy the Tax-Related Items (as defined in
Section 11 below).
 
5. Whole Shares.  You may exercise your Option only for whole shares of Common
Stock.
 
6. Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, you may not exercise your Option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your Option also must comply
with other applicable laws and regulations governing your Option, and you may
not exercise your Option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
 
7. Term.  You may not exercise your Option before the commencement of its term
or after its term expires. The term of your Option commences on the Date of
Grant and expires upon the earliest of the following:
 
(a) immediately upon the termination of your Continuous Service (as described in
Section 10(l) below) for Cause;
 
(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, Disability or death, provided that if during any part
of such three (3) month period you may not exercise your Option solely because
of the condition set forth in the preceding paragraph relating to “Securities
Law Compliance,” your Option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service (as
described in Section 10(l) below);
 
(c) twelve (12) months after the termination of your Continuous Service due to
your Disability;
 
(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
 
(e) the Expiration Date indicated in your Grant Notice; or
 
(f) the day before the tenth (10th) anniversary of the Date of Grant.
 
8. Exercise. You may exercise the vested portion of your Option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price and any Tax-Related Items (as defined in
Section 11 below) to the Secretary of the Company, or to such other person as
the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
 
9. Transferability.
 
(a) Restrictions on Transfer.  Your Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you; provided, however, that the Board may, in its sole
discretion, permit transfer of your Option in a manner that is not prohibited by
applicable tax and securities laws upon your request.
 
(b) Domestic Relations Orders.  Notwithstanding the foregoing, your Option may
be transferred pursuant to a domestic relations order (or equivalent order under
local law).


10. Nature of Grant.  In accepting the Option, you acknowledge that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;
 
(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;
 
(d) your participation in the Plan shall not create a right to further
employment with your employer (the “Employer”) and shall not interfere with the
ability of the Employer to terminate your employment or service relationship at
any time;
 
(e) you are voluntarily participating in the Plan;
 
(f) the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of your employment or service contract, if any;
 
(g) the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;
 
(h) the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Affiliate;
 
(i) the Option grant and your participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company or
any Affiliate;
 
(j) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
 
(k) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of your Continuous Service (for any reason whatsoever and whether or
not in breach of local labor laws) and you irrevocably release the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim;
 
(l) in the event of termination of your Continuous Service (whether or not in
breach of local labor laws), your right to receive or vest in the Option under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of your Continuous Service (whether or not in breach of local labor
laws), your right to exercise the Option after termination of your Continuous
Service, if any, will be measured by the date of termination of your active
employment and will not be extended by any notice period mandated under local
law; the Board shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your Option grant; and
 
(m) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
 
11. Tax Obligations.
 
(a) Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer.  You further
acknowledge that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result.  You shall not make any claim against the
Company, its Officers, Directors, Employees or Affiliates related to Tax-Related
Items.  Further, if you have become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, you
acknowledge that the Company and/or the Employer (or your former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 
(b) Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
 
(i)  
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

 
(ii)  
withholding from proceeds of the sale of shares of Common Stock acquired upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or

 
(iii)  
withholding in shares of Common Stock to be issued upon exercise of the Option.

 
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, you are deemed to have been issued the full number of shares of Common
Stock subject to the exercised portion of the Option, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.
 
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.


(c) You may not exercise your Option if you fail to comply with your obligations
in connection with the Tax-Related Items.  Accordingly, you may not be able to
exercise your Option when desired even though your Option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock unless you comply with your obligations in connection with the
Tax-Related Items.
 
12. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan.
 
13. Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Grant Notice, this Stock Option Agreement and any other
Option grant materials by and among, as applicable, the Employer, the Company
and any Affiliate for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).


You understand that Data will be transferred to E*TRADE, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your
country.  You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative.  You authorize the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
 
14. Language.  If you have received this Stock Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
15. Notices. Any notices provided for in connection with your Option or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
 
16. Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request your consent to participate in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or third party designated by
the Company.
 
17. Governing Plan Document.  Your Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Option and those of the
Plan, the provisions of the Plan shall control.
 
18. Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
 
19. Effect on Other Employee Benefit Plans.  The value of the Option subject to
this Stock Option Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
 
20. Choice of Law and Venue.  The interpretation, performance and enforcement of
this Stock Option Agreement will be governed by the law of the state of Delaware
without regard to such state’s conflict of laws rules.  For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or this Stock Option Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.
 
21. Compliance with Section 409A of the Code. This Option is intended to comply
with Treasury Regulation Section 1.409A-1(b)(5)(i)(A).  However, you understand
that this Option complies with such regulation only if (among other
requirements) the exercise price per share specified in the Grant Notice is at
least equal to the Fair Market Value per share of Common Stock on the Date of
Grant and there is no other impermissible deferral of compensation associated
with the Option.  Each installment of shares of Common Stock that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
 
22. Severability. The provisions of this Stock Option Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
23. Appendix. Notwithstanding any provisions in this Stock Option Agreement, the
Option grant shall be subject to any special terms and conditions set forth in
any Appendix to this Stock Option Agreement for your country.  Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Appendix constitutes part of this Stock Option Agreement.
 
24. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Option and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix


Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Terms and Conditions
 
This Appendix includes special terms and conditions applicable to Optionholders
in the countries covered by the Appendix.  These terms and conditions are in
addition to or, if so indicated, in place of, the terms and conditions set forth
in the Stock Option Agreement.  Defined terms not explicitly defined in this
Appendix but defined in the Plan or the Stock Option Agreement shall have the
same definitions as in the Plan or the Stock Option Agreement, as the case may
be.
 


Notifications
 
This Appendix also includes notifications relating to exchange control and other
issues of which the Optionholder should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the countries to which this Appendix
refers as of October 2008.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Optionholder
not rely on the notifications herein as the only source of information relating
to the consequences of participation in the Plan because the information may be
out of date at the time the Option is exercised or the shares of Common Stock
purchased upon exercise of the Option are sold.


In addition, the notifications are general in nature and may not apply to the
particular situation of the Optionholder.  The Company is not in a position to
assure the Optionholder of any particular result.  Accordingly, each
Optionholder is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her situation.  Finally,
if the Optionholder is a citizen or resident of a country other than the one in
which he or she is currently working, the information contained herein may not
be applicable to the Optionholder.



--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for Canada
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees




 
Terms and Conditions
 
Method of Payment.  Notwithstanding anything to the contrary in the Plan, you
are prohibited from delivering to the Company (either by actual delivery or
attestation) shares of Common Stock that you already own to pay the exercise
price of the Option.


The following provisions will also apply to Optionholders who are residents of
Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Stock Option Agreement, including this Appendix, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
souhaité expressément que la convention («Stock Option Agreement») ainsi que
cette Annexe, ainsi que tous les documents, les notices et la documentation
juridique fournis ou mis en œuvre ou institués directement ou indirectement,
relativement aux présentes, soient rédigés en anglais.
 
Data Privacy.  This provision supplements Section 13 of the Stock Option
Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan.  You further
authorize the Company, any of its Affiliates and E*TRADE (or any other stock
plan service provider as may be selected by the Company to assist with the Plan)
to disclose and discuss the Plan with their respective advisors.  You further
authorize the Company and any of its Affiliates to record such information and
to keep such information in your employee file.
 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for Germany
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Notifications


Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the
purchase or sale of shares of Common Stock acquired under the Plan, the bank
will make the report for you.  You must also report to the German Federal Bank
any receivables or payables or debts in foreign currency exceeding an amount of
€5,000,000 in any month.
 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for the Netherlands
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Notifications
 
Securities Law Notification. You should be aware of Dutch insider trading rules
which may impact the sale of shares of Common Stock acquired under the Plan.  In
particular, you may be prohibited from effecting certain transactions if you
have insider information regarding the Company.
 
In accepting the Option and participating in the Plan, you acknowledge having
read and understood this Securities Law Notification and further acknowledge
that it is your responsibility to comply with the following Dutch insider
trading rules:
 
Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price.
 
Given the broad scope of the definition of inside information, certain employees
of the Company working at an Affiliate in the Netherlands (including you) may
have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when they have such
inside information.
 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for Poland
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Notifications
 
Exchange Control Notification. If you transfer funds in excess of €15,000 into
or out of Poland in connection with the purchase or sale of shares of Common
Stock acquired under the Plan, the funds must be transferred via a bank
account.  You are required to retain the documents connected with a foreign
exchange transaction for a period of five (5) years, as measured from the end of
the year in which such transaction occurred.  If you hold shares of Common Stock
acquired under the Plan and/or keep a bank account abroad, you will have
reporting duties to the National Bank of Poland. Please consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.



--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for Russia
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Notifications
 
Exchange Control Notification. If you remit funds out of Russia to pay the
exercise price, the funds must be remitted from a foreign currency account
opened in your name at an authorized bank in Russia.  This requirement does not
apply if you pay the exercise price pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that results in either
the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds, because in this case there is no remittance of funds out of Russia.


Regardless of what method of payment you use to pay the exercise price, you must
repatriate to Russia the proceeds from the sale of shares of Common Stock and
any cash dividends received in relation to the shares within a reasonably short
time of receipt.  The sale proceeds and any cash dividends received must be
initially credited to you through a foreign currency account opened in your name
at an authorized bank in Russia.  After the funds are initially received in
Russia, they may be further remitted to foreign banks subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities; and (iii) you must
give notice to the Russian tax authorities about the opening or closing of each
foreign account within one month of the account opening or closing, as
applicable.


Securities Law Notification. The Stock Option Agreement, the Plan and all other
materials you may receive regarding your Option and participation in the Plan do
not constitute advertising or an offering of securities in Russia.  The issuance
of shares of Common Stock under the Plan has not and will not be registered in
Russia and, therefore, the shares of Common Stock described in any Plan
documents may not be offered or placed in public circulation in Russia.


In no event will shares of Common Stock be delivered to you in Russia; all
shares of Common Stock acquired under the Plan will be maintained on your behalf
in the United States.


You are not permitted to sell shares of Common Stock directly to a Russian legal
entity or resident.



--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for Spain
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Terms and Conditions
 
Nature of Grant. This provision supplements Section 10 of the Stock Option
Agreement:


In accepting the Option, you consent to participate in the Plan and acknowledge
having received and read a copy of the Plan.


Further, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant options under the Plan to individuals who may be
employees of the Company or one of its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Company or any of its
Affiliates.  Consequently, you understand that the Option is granted on the
assumption and condition that such Option and any shares of Common Stock
acquired upon exercise of the Option shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.  In addition, you understand that
the Option would not granted but for the assumptions and conditions referred to
above; thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of the Option shall be null and void.


 
Notifications
 
Exchange Control Notification. You must declare the acquisition of shares of
stock in a foreign company (including shares of Common Stock purchased upon
exercise of the Option) to the Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”) of the Ministerio de Economia for
statistical purposes.  You must also declare ownership of any shares of stock in
a foreign company (including shares of Common Stock purchased upon exercise of
the Option) with the Directorate of Foreign Transactions each January while the
shares of stock are owned.  In addition, if you wish to import the ownership
title of shares of stock in a foreign company (including shares of Common Stock
purchased upon exercise of the Option) (i.e., stock certificates) into
Spain, you must declare the importation of such securities to the DGPCIE.
 
When receiving foreign currency payments derived from the ownership of shares of
stock (including shares of Common Stock purchased upon exercise of the Option)
(e.g., cash dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is
made.  You will need to provide the institution with the following information:
(i) your name, address, and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) any further information that may be required.
 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Appendix for the United Kingdom
 


 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Stock Option Agreement
For Non-U.S. Employees






Terms and Conditions


Tax Obligations.  This section supplements Section 11 of the Stock Option
Agreement:


If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related Items shall
constitute a loan owed by you to the Employer, effective as of the Due
Date.  You agree that the loan will bear interest at the then-current official
rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 11 of the Stock Option
Agreement.  Notwithstanding the foregoing, if you are a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), you shall not be eligible for
a loan from the Company to cover the Tax-Related Items.  In the event that you
are a director or executive officer and Tax-Related Items are not collected from
or paid by you by the Due Date, the amount of any uncollected Tax-Related Items
will constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) will be payable.  You will be responsible for
reporting any income tax and NICs due on this additional benefit directly to
HMRC under the self-assessment regime.




 

--------------------------------------------------------------------------------


 
Exhibit 10.70
 
Attachment II


Chordiant Software, Inc.
2005 Equity Incentive Plan

